DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's listing of claims filed 15 February 2022 is acknowledged.  Claims 1-20 have been cancelled previously.  Claims 21-41 are pending.

Applicant’s election without traverse of a species that is a FIT-Ig comprising component chains defined by SEQ ID NOS: 45, 410, 549, and 417 in combination with a second component that is an anti-CTLA-4 antibody in the reply filed on 15 February 2022 is acknowledged.  Because no prior art was identified with respect to the elected species, the search has been extended and the species election requirement is withdrawn.

Claims 21-41 are under consideration.


Information Disclosure Statement
The information disclosure statements filed 06 November 2019, 19 October 2020, and 15 February 2022 have been considered.  Initialed copies of the IDSs accompany this Office Action.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The Substitute Specification filed 22 September 2021 is acknowledged and has been entered.


The disclosure is objected to for the following reasons:
The Brief Description of the Drawings for Figure 14 does not include a description of Fig. 14A and Fig. 14B;  
The Brief Description of the Drawings for Figure 15 does not include a description of subpart A;
The Brief Description of the Drawings for Figure 19 does not include a description of Fig. 19A and Fig. 19B;
The Brief Description of the Drawings for Figure 20 does not include a description of Fig. 20A, 20B, 20C, and 20D;
The Brief Description of the Drawings for Figure 33 references subparts A-6, but these do not appear in Figure 33.
Appropriate correction is required.  


The specification is also objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: While the originally filed claims contain the residue substitutions recited in current claims 23-26 and 30-32, the Specification as-filed does not.  Accordingly, the Specification must be amended to include the claimed subject matter.  


Claim Objections
Claims 21 and 38 are each objected to because of the following informalities:  the abbreviations “VH” and “VL” should be spelled out and the abbreviation provided in a parenthetical at their first occurrence in each independent claim.  Appropriate correction is required.

Claim 31 is objected to for the following informality: the claim recites a substitution at residue 36 but then defines that substitution as R28S rather than R36S.  Appropriate correction is required.



  Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 23-26 and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.



The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  This is a written description rejection.
Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc) (citation omitted, alteration in original). “[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Id. “An adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.” Id. at 149-150. “Sufficient description of a genus instead requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Id. at 1350.  Factors to be considered in evaluating the adequacy of disclosures supporting generic claims include “the existing knowledge in the particular field, the extent and content of the prior art, the maturity of the science or technology, [and] the predictability of the aspect at issue.” Id. at 1351.  
Scope of the claimed genus
Independent claim 21 is directed to a combination product in which one component is a bispecific antibody comprising an anti-ICOS antibody that comprises a VH domain amino acid sequence at least 90% identical to SEQ ID NO: 408 and a VL domain amino acid sequence at least 90% identical to SEQ ID NO: 415.  Independent claim 38 recites a method of treating cancer by administering the same combination product.  Many of the dependent claims further define the VH and VL domains or the CDR sequences contained therein, but no claim recites an anti-ICOS antibody component in which a VH and VL domains are paired and in which all CDRs 
State of the Relevant Art
As indicated in a variety of references cited in the Information Disclosure Statement and cited in the Specification, the art by 2016/2017 had described a large number of antibodies to ICOS, PD-L1 (aka B7-H1), PD-1, and CTLA-4.  See also M. Collin, Expert Opin. Therapeutic Patents, 26(5):555-564 (2016) (PTO-892).  Applicant in US9617338 (IDS) describes several additional anti-PD-L1 antibodies.  Bispecific antibodies that bound ICOS and PD-L1, including bispecific antibodies in the “Fabs-in-Tandem” (FIT-Ig) format had also been described.  E.g., US10266608 (PTO-892); US10517949 (PTO-892).  Antibodies in which a binding site had been inserted into the Fc domain to form a “mAb2” as shown in Figure 3 were also known in the art.  E.g., WO2008/003103 (PTO-892).  A contemporaneous review summarizing various bispecific formats described prior to the review’s 2017 publication date is provided by Brinkmann and Kontermann, MABS 9(2):182-212 (2017) (PTO-892).  The level of skill in the art with respect to making and using bispecific antibodies and antibodies that bound “checkpoint” molecules such as CTLA-4, PD-1, PD-L1, ICOS by 2016/2017 was high.
But as was well-known in the antibody art, the formation of an intact antigen-binding site in an antibody usually required the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three “complementarity determining regions” (“CDRs”) which provide the majority of the contact residues for the binding of the antibody to its target epitope.  E.g., Almagro & Fransson, Frontiers in Bioscience a priori, what an antibody that bound to a particular antigen or that had a particular set of additional functional properties would look like structurally.  Overall, at the time the invention was made, the level of skill for preparing antibodies and then selecting those antibodies with desired functional properties was high.  However, even if a selection procedure was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336 (Fed. Cir. 2010); see also Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1876 (Fed. Cir. 2011) (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”). 
Although not a prior art reference because an exception under 35 U.S.C. 102(b)(1)(A) applies, Applicant in US9957323 (IDS) describes the anti-ICOS antibody, “STIM003”, comprising a VH as set forth in SEQ ID NO: 408 and a VL as set forth in SEQ ID NO: 415.  This is the same antibody used in the instant disclosure to prepare anti-ICOS x anti-PD-L1 bispecific antibodies.  STIM003 is effective as a monotherapy in several tumor models.  E.g., Examples 20, 21, 23.  In combination with the anti-PD-L1 antibody “AbW”, STIM0003 has also been shown to produce a more potent anti-tumor response than either antibody used as monotherapy.  E.g., Example 11b, 21.  In addition, the STIM003 antibody has been shown to deplete regulatory T cells in a 
The anti-ICOS antibody STIM001 is also described in both US9957323 (IDS) and the instant specification.  STIM001 comprises a VH as set forth in SEQ ID NO: 366 and a VL as set forth in SEQ ID NO: 373.  However, the VH of STIM001 is only 52.2% identical to the VH of STIM003 and the VL of STIM001 is only 61.5% identical to the VL of STIM003.  Accordingly, STIM001 does not fall within the genus recited in the instant claims.
Summary of Species disclosed in the original specification 
The specification describes many of the same anti-ICOS antibodies, using the same SEQ ID NOS, as described in US9957323 (IDS).  While there are a number of anti-ICOS antibodies described, only three are anti-ICOS antibodies that meet the sequence identity limitations of independent claims 21 and 38, requiring that the anti-ICOS VH and VL be at least 90% identical to SEQ ID NOS: 408 and 415, respectively.  The STIM0003 antibody comprises a VH as set forth in SEQ ID NO: 408 and a VL as set forth in SEQ ID NO: 415, and comprises the CDRs set forth in 
On page 18 the specification makes clear that a bispecific antibody includes both the Fabs-in-Tandem (FIT)-Ig format and the mAb2 format, among a variety of other formats.  Bispecific anti-ICOS x anti-PD-L1 antibodies are described that comprise VH and VL domains of STIM003 and the anti-PD-L1 antibodies 84G09 and 1D05 in the FIT-Ig format.  E.g., Table S3 at 329-334.  Two bispecific antibodies for ICOS and PD-L1 in the mAb2 format were also produced using STIM0003, but the anti-PD-L1 Fcab portion is not described structurally.  Page 200.  The working examples for binding activity and therapeutic effect all relate to antibodies in the mAb2 format.  Bispecific antibodies comprising the anti-ICOS antibody STIM001 are also described, but as discussed above such antibodies do not meet the structural limitations of the independent claims.  
Are the disclosed species representative of the claimed genus?
MPEP § 2163 states that a “representative number of species” means that the species that are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. 
The genus as claimed encompasses bispecific antibodies that have any structure so long as the bispecific antibody binds both ICOS and PD-L1 and the anti-ICOS portion has the recited 
Identifying characteristics and structure/function correlation
In the absence of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics; i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  
prior to the step of screening.  Accordingly, absent supporting evidence of a “dominant” VH or VL, the recitation of only a VH structure or only a VL structure does not provide a sufficient minimal structure that the skilled artisan would consider to correlate with binding function, which is in turn a function required to meet the method of treating recited. 
For all of the reasons presented above, one of skill in the art would not know which other antibodies encompassed by the independent claims that met the general structural “% identity” requirements of the claim would also be able to specifically bind ICOS.  And none of the rejected dependent claims provide sufficient additional structure or a structure/function correlation to provide an adequate written description of the genus of anti-ICOS antibody components claimed as part of the bispecific component.  Given the lack of shared structural properties that provide the claimed binding activity, the limited number of species described, 


Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 21-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,957,323 (IDS; same inventive entity and assignee) in view of WO2016120789 (IDS). 

The patented claims also do not recite that the combination or the method further comprises an anti-PD-1 or anti-CTLA-4 antibody as required by the current claims.  But adding either an anti-PD-1 or anti-CTLA-4 antibody to the claimed anti-ICOS x anti-PD-L1 bispecific antibody for provision as a combination or for use in the treating method would have been obvious to the ordinary artisan prior to the effective filing date in view of the teachings of WO2016120789.  As discussed on pages 98-99 of WO2016120789, anti-PD-1 and anti-CTLA-4 therapy act at alternate and potentially complementary points in the development of an effective anti-tumor T cell response to that of anti-ICOS therapy.  The ordinary artisan would have been motivated to test the combination of anti-ICOS antibody, whether mono- or bi-specific, with a clinically approved anti-CTLA-4 antibody such as ipilimumab or with a clinically approved anti-PD-1 antibody such as nivolumab or pembrolizumab for tumor therapy.  The ordinary artisan would have reasonably expected that the combination would provide an enhanced therapeutic benefit.  Further, the discussion in WO2016120789 shows that separate 

Allowable Subject Matter 
No claim is allowed.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H ROARK whose telephone number is (571)270-1960. The examiner can normally be reached Mon to Fri from 9:00 to 18:00 Eastern time zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie WU can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JESSICA H ROARK/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643
                                                                                                                                                                                                        /GARY JONES/Director, Technology Center 1600